United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
JAMES A. HALEY VETERANS HOSPITAL,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-521
Issued: October 22, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 14, 2009 appellant filed a timely appeal from the November 27 nonmerit
and October 1, 2009 merit decisions that denied her request for an oral hearing and denied her
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
and nonmerits of this case.
ISSUES
The issues are: (1) whether appellant established she sustained an injury in the
performance of duty on February 9, 2008, causally related to her employment; and (2) whether
the Office properly denied her request for an oral hearing as untimely pursuant to 5 U.S.C.
§ 8124.
FACTUAL HISTORY
On August 21, 2009 appellant, a 58-year-old nurse, filed a traumatic injury claim (Form
CA-1) in which she alleged that on February 9, 2008 she sustained a “partial thickness tear of the

anterior/superior acetabular labrum” of her right hip. In a supplemental statement, she explained
that she hyperabducted her right leg, with a lateral rotation, when she stood up quickly from a
chair in the operating room to get supplies for the surgeon.1
On February 25, 2008 Dr. David Rosenbach, a Board-certified diagnostic radiologist,
presented findings following x-rays of appellant’s lumbosacral spine, which revealed slight
thoracolumbar scoliosis, degenerative changes in the thoracic spine and thoracolumbar joint,
“possible” calcified posterior disc at the L2-3 vertebrae, and slight degenerative changes in the
lumbar spine. He also reported that x-rays of appellant’s hip revealed no acute bony pathology.
Appellant submitted a note dated February 25, 2008 in which Dr. Eve N. Hanna, who is
Board-certified in emergency medicine, reviewed appellant’s history of injury. Dr. Hanna noted
that appellant had pain in her right hip, which radiated to the groin after standing from the sitting
position from a chair in the operating room. She stated that appellant could not recall any
specific incident or injury which stimulated the pain. It was also noted that appellant had a
preexisting degenerative right hip condition.
On July 31, 2009 Dr. Richard Kijowski, a Board-certified diagnostic radiologist, reported
findings following a magnetic resonance imaging (MRI) scan hip arthrogram and diagnosed a
partial thickness tear of the “anterior/superior” acetabular labrum and findings that “may
represent tendinopathy in the appropriate clinical setting.”
Appellant submitted an article concerning acetabular labral tears and a report signed by a
licensed practical nurse.
By decision dated October 1, 2009, the Office denied the claim because the evidence of
record did not establish that the established employment incident caused a medically-diagnosed
injury.
On November 16, 2009 appellant requested an oral hearing. In a separate letter also
dated November 16, 2009, she argued that her request was timely filed because although the
Office issued its decision on October 1, 2009, it was not mailed until October 6, 2009. Appellant
submitted a copy of the envelope bearing an October 6, 2009 postmark.
By decision dated November 27, 2009, the Office denied appellant’s hearing request
because it was untimely filed.

1

While appellant had noted on her claim form that the injury occurred at the VA Hospital in Tampa, Florida,
because she was employed at the VA Hospital in Madison, Wisconsin at the time the claim was filed, the employing
establishment was incorrectly identified as the Madison Wisconsin VA Hospital by the Office in correspondence
during the development of the claim.

2

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of proof to establish the essential elements of his claim by the weight of the evidence,3
including that he sustained an injury in the performance of duty and that any specific condition
or disability for work for which he claims compensation is causally related to that employment
injury.4 As part of his burden, the employee must submit rationalized medical opinion evidence
based on a complete factual and medical background showing causal relationship.5 The weight
of medical evidence is determined by its reliability, its probative value, its convincing quality,
the care of the analysis manifested and the medical rationale expressed in support of the
physician’s opinion.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.7 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.9
ANALYSIS -- ISSUE 1
Appellant’s burden is to demonstrate that the established employment incident caused a
medically-diagnosed injury. The medical opinion evidence of record lacks the detail and
2

5 U.S.C. §§ 8101-8193.

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

Id.; Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

6

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

7

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

8

T.H., 59 ECAB 388 (2008); John J. Carlone, 41 ECAB 354, 356-57 (1989).

9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

reasoning to establish the requisite causal relationship and, accordingly, the Board finds
appellant has not established she sustained an injury in the performance of duty on February 9,
2008, causally related to her employment.10
The reports signed by Drs. Kijowski and Rosenbach have little probative value on the
issue of causal relationship.11 Dr. Kijowski and Dr. Rosenbach presented findings based on
radiologic examination and diagnoses based on those findings but neither Dr. Kijowski nor
Dr. Rosenbach reviewed appellant’s medical history, described the established employment
incident, or explained how it caused the conditions they diagnosed. Therefore, Dr. Kijowski’s
and Dr. Rosenbach’s reports do not establish the required causal relationship.
Dr. Hanna reiterated appellant’s history of right hip pain while rising from a chair. She
however did not present findings on examination or a medical diagnosis based on those findings.
Dr. Hanna did not describe the established employment incident would have caused a medical
condition. She merely reiterated that appellant felt pain following the incident. Pain, however,
is a symptom not a diagnosis.12 Furthermore, while Dr. Hanna noted appellant’s history of
degenerative right hip, she did not explain whether this condition was aggravated by the accepted
incident. Thus, her note does not establish the requisite causal relationship.
Appellant submitted reports signed by a licensed practical nurse. Healthcare providers
such as nurses, acupuncturists, physician assistants and physical therapists are not “physicians”
under the Act. Therefore, their reports and opinions do not constitute probative medical
evidence.13 This evidence does not establish the requisite causal relationship.
Appellant also submitted an article concerning acetabular labral tears. Newspaper
clippings, medical texts and excerpts from publications have no evidentiary value in establishing
the necessary causal relationship between a claimed condition and an employment incident
because such materials are of general application and are not determinative of whether the
specifically-claimed condition is related to the particular employment incident.14 This evidence
does not establish the requisite causal relationship.

10

On appeal, appellant submitted additional evidence. The Board may not consider evidence for the first time on
appeal which was not before the Office at the time it issued the final decision in the case. 20 C.F.R. § 501.2(c). See
J.T., 59 ECAB 293 (2008) (holding the Board’s jurisdiction is limited to reviewing the evidence that was before the
Office at the time of its final decision).
11

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal
relationship have little probative value).
12

C.F., 60 ECAB ___ (Docket No. 08-1102, issued October 10, 2008).

13

5 U.S.C. § 8101(2); see also G.G., 58 ECAB 389 (Docket No. 06-1564, issued February 27, 2007); Jerre R.
Rinehart, 45 ECAB 518 (1994); Barbara J. Williams, 40 ECAB 649 (1989); Jan A. White, 34 ECAB 515 (1983).
14

Eugene Van Dyk, 53 ECAB 706 (2002); William C. Bush, 40 ECAB 1064, 1075 (1989).

4

An award of compensation may not be based on surmise, conjecture or speculation.15
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor her belief that her condition was aggravated by her employment is sufficient to
establish causal relationship.16 The fact that a condition manifests itself or worsens during a
period of employment17 or that work activities produce symptoms revelatory of an underlying
condition18 does not raise an inference of causal relationship between a claimed condition and an
established employment incident.
Appellant has not submitted probative medical opinion evidence containing a reasoned
discussion that explains how the established February 9, 2008 employment incident caused or
aggravated a firmly-diagnosed medical condition. The Board finds appellant has not established
the essential element of causal relationship.
LEGAL PRECENDENT -- ISSUE 2
Section 8124(b)(1) of the Act,19 concerning a claimant’s entitlement to a hearing before
an Office hearing representative, states: Before review under section 8128(a) of this title, a
claimant for compensation not satisfied with a decision of the Secretary under subsection(a) of
this section is entitled, on request made within 30 days after the date of the issuance of the
decision, to a hearing on his claim before a representative of the Secretary.
Section 8124(b)(1) is unequivocal in setting forth the time limitation for requesting
hearings. A claimant is entitled to a hearing as a matter of right only if the request is filed within
the requisite 30 days.20 When the Office revised its regulations effective January 4, 1999, the
new regulations provided that a hearing was a review of an adverse decision by a hearing
representative and that a claimant could choose between two formats: an oral hearing or a
review of the written record.21 These regulations also provide that the request for either type of
hearing must be sent within 30 days (as determined by postmark or other carrier’s date marking)
of the date of the decision for which a hearing is sought.22
The Board has held that the Office, in its broad discretionary authority in the
administration of the Act, has the power to hold hearings in certain circumstances where no legal
provision was made for such hearings, including when the request is made after the 30-day
15

Edgar G. Maiscott, 4 ECAB 558 (1952) (holding appellant’s subjective symptoms and self-serving declarations
do not, in the opinion of the Board, constitute evidence of a sufficiently substantial nature).
16

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

17

E.A., 58 ECAB 677 (2007); Albert C. Haygard, 11 ECAB 393, 395 (1960).

18

D.E., 58 ECAB 448 (2007); Fabian Nelson, 12 ECAB 155, 157 (1960).

19

5 U.S.C. § 8124(b)(1).

20

Tammy J. Kenow, 44 ECAB 619 (1993); Ella M. Garner, 36 ECAB 238 (1984).

21

20 C.F.R. § 10.615.

22

Id. at § 10.616. See Leona B. Jacobs, 55 ECAB 753 (2004).

5

period for requesting a hearing and that the Office must exercise this discretionary authority in
deciding whether to grant a hearing.23 In these instances, the Office will determine whether a
discretionary hearing should be granted or, if not, will so advise the claimant with reasons.
ANALYSIS -- ISSUE 2
The Office denied appellant’s claim on October 1, 2009. Appellant’s hearing request was
postmarked November 16, 2009, more than 30 days after the Office issued its initial decision.
She argues that the Office only mailed the denial of the claim on October 6, 2009, therefore the
Office improperly calculated the 30 days commending on October 1, 2009. Appellant however
did not file the request for hearing until November 16, 2009, which was also more than 30 days
from October 6, 2009. Therefore, the Office properly found that she was not entitled to a hearing
as a matter of right.24
The Office properly exercised its discretion and determined that appellant’s request for an
oral hearing could be equally well addressed by requesting reconsideration and submitting
additional evidence. The Board finds that there is no evidence of record that the Office abused
its discretion in denying appellant’s request. Thus, the Board finds that the Office’s denial of her
request for an oral hearing was proper under the law and the facts of this case.
CONCLUSION
The Board finds appellant did not establish she sustained an injury in the performance of
duty on February 9, 2008, causally related to her employment. The Board further finds the
Office properly denied appellant’s request for an oral hearing as untimely pursuant to 5 U.S.C.
§ 8124.

23

Samuel R. Johnson, 51 ECAB 612 (2000); Eileen A. Nelson, 46 ECAB 377 (1994).

24

See 5 U.S.C. § 8124(b)(1); 20 C.F.R. § 10.616(a).

6

ORDER
IT IS HEREBY ORDERED THAT the November 27 and October 1, 2009 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: October 22, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

